PER CURIAM.
1. The defendants appealed from a judgment rendered against them, and on September 18, 1918, served the plaintiff with a copy of their brief on appeal, and filed the required num*2ber of copies with the clerk of this court. No brief was filed by the plaintiff until January 27, 1919. Defendants move to strike said brief from the files because not filed within the time prescribed by Eule 8 of this court (89 Or. 713, 173 Pac. 8), which requires the respondent to file his brief within twenty days from the service of the appellant’s brief upon him, unless the time for filing has been extended. The record does not show any extension of time and no reason for the long delay is given by the respondent; therefore, the motion to strike must be allowed. Motion Allowed.